Citation Nr: 0716153	
Decision Date: 05/31/07    Archive Date: 06/11/07

DOCKET NO.  00-14 545A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel







INTRODUCTION

The veteran served on active military duty from May 1980 to 
May 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho which denied entitlement to service connection 
for a psychiatric disorder to include post-traumatic stress 
disorder (PTSD), fibrocystic breast disease, 
temporomandibular joint dysfunction, refractive error of the 
eyes, a cervical spine strain, residuals of a left wrist 
contusion, sinusitis, an upper respiratory infection, and 
residuals of heat exposure to include a bladder disorder and 
a kidney disorder, and declined to reopen the veteran's 
previously denied claim of entitlement to service connection 
for an elective hysterectomy, residuals of a left ankle 
sprain, tinnitus and a back disorder.

The issue of entitlement to service connection for a back 
disorder was originally denied in a February 1988 rating 
decision.  Initial review of the claims folder appears to 
indicate that a notice of this denial was furnished to the 
veteran two weeks later in February 1988.  However, the 
letter informing the veteran of the denial of her service 
connection claim was returned to the RO as undeliverable.  
Further attempt to locate and to notify the veteran of the 
denial of her service connection claim does not appear to 
have been made.  Because the veteran was not actually 
notified of the original denial of her service connection 
claim in February 1988, the decision, dated in that month, 
cannot be considered final.  As such, the current issue 
regarding the veteran's back claim is correctly characterized 
as entitlement to service connection for a back disorder.

In a May 2001 rating action, the RO granted service 
connection for residuals of removal of the uterus at a 30 
percent disability rating and for residuals of a left ankle 
strain at a 10 percent disability rating.  As this is 
considered a grant in full for service connection for these 
issues, they are no longer on appeal.  See Grantham v. Brown, 
114 F. 3d 1156, 1158 (Fed. Cir. 1997).
  
In a statement dated in June 2001, the veteran's 
representative noted that the veteran wished to withdraw all 
issues on appeal except for her claims for service connection 
for a mental health disorder and for a back (lumbar-thoracic 
spine) disorder. 

In April 2002, the Board remanded these issues to the RO for 
further evidentiary development.  In an October 2002 rating 
decision, the RO granted service connection for PTSD at a 30 
percent disability rating.  As such, this issue is no longer 
on appeal.  See Grantham, supra.  

In December 2003, the issue of entitlement to service 
connection for a back disability was again remanded to the RO 
for further development, and was returned to the Board for 
appellate review.  In December 2004, the veteran withdrew her 
request for an RO hearing. 38 C.F.R. § 20.704(e) (2004).

In an April 2005 decision, the Board denied entitlement to 
service connection for a back disorder.  The veteran appealed 
the Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a January 2007 Order, the Court 
vacated the Board's decision and remanded this appeal for 
further development consistent with instructions in a 
December 2006 Joint Motion to Remand.

The appeal is REMANDED to the Agency of Original Jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

As an initial matter, during the pendency of this appeal, the 
Court issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date or a disability rating, if 
service connection is granted on appeal.  On remand, the AOJ 
must provide such notice.

The Court, in its January 2007 Order, granted the Joint 
Remand vacating the Board's April 2005 decision due to 
deficiencies in the examination provided to the veteran for 
entitlement to service connection for a back disorder.  The 
veteran contends that she has a chronic back disorder that 
began in service.  Under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a "chronic" condition when: (1) 
a chronic disease manifests itself and is identified as such 
in service (or within the presumption period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

A May 1981 service medical record reflects the examiner's 
assessment that the veteran had chronically recurring mid-
back pain.  She was put on a profile in October 1981 due to 
steady back pain during the prior week, with discomfort over 
the prior several months.  In November 1981 she was seen 
again when her back condition was much improved with minimal 
pain and discomfort.  She was seen in June 1983 for pain 
along the entire length of her spine.  The assessment was 
thoracic, lumbar back pain and she was instructed to avoid 
aggravating activity.  In October 1983, she was again seen 
for thoracic back pain without a recent injury.  She reported 
having similar back pains for the previous two to three 
years.  She was on a profile with instructions to avoid 
lifting over five pounds and no bending, stooping or running.  
She was seen again later that month and reported that she was 
feeling better but it still hurt.

Post-service private medical records in December 1986 reflect 
that the veteran sought treatment for complaints of back pain 
which had been persistent over the past day.  The private 
examiner provided an impression of low back strain.  An April 
2000 VA medical record shows that the veteran complained of 
lower back pain for the past two days.  Physical examination 
demonstrated lumbar paraspinous tenderness and the assessment 
was back pain/strain.  A March 2001 VA joints examination 
included the examiner's impressions of lumbar and thoracic 
pain without permanent disability.  Contemporaneous x-rays of 
the veteran's lumbosacral spine and thoracic spine were 
unremarkable.  In September 2002, VA spine examination report 
reflects the examiner's notes that he had reviewed the 
veteran's claims folder but did not have access to her 
current medical file.  Following a review of the veteran's 
claims folder as well as a physical evaluation of her lumbar 
spine, the examiner diagnosed chronic low back pain as well 
as lumbarization of the first sacral segment, which he felt 
was probably the etiology of the veteran's chronic low back 
pain.  X-rays taken of the veteran's lumbosacral spine at 
this examination showed minimal degenerative changes which 
were slightly worse than previous radiographic films.  A 
January 2005 VA spine examiner diagnosed the veteran with 
chronic, thoracic and lower back pain and a developmental 
defect with thoracolumbar scoliosis and the lumbarization of 
S1.  The examiner stated that despite the treatment for an 
acute back condition she received in service, her current 
condition was not related to the back condition in service.  
He concluded that the veteran now suffered from a 
developmental defect of the back which was not aggravated by 
the veteran's military service.

The duty to assist includes obtaining medical records and 
providing a VA medical examination or a medical opinion when 
necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  The veteran is seeking 
service connection for her back disorder.  It appears from 
the evidence of record that the veteran is receiving ongoing 
treatment for her back disorder.  VA should attempt to obtain 
any missing medical records regarding this treatment.  

The veteran should be afforded an examination to ascertain 
the etiology of the her back disorder.  Pursuant to the 
instructions in the Joint Remand, a medical examiner should 
review the entire record and address the veteran's in-service 
medical records regarding her complaints and treatment of a 
back condition.  The examiner should provide an opinion as to 
whether her current back condition is etiologically related 
to her active duty.  The opinion should include an assessment 
of the veteran's back condition in terms of the continuity 
and chronicity of the symptoms while in service and through 
the present time.   
Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. § 5103(a) and 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159 (2005), as well as 
VAOPGCPREC 7-2004.  In particular, VA 
must send the appellant a corrective 
notice, that explains the information and 
evidence not of record needed to 
establish an initial disability rating 
and an effective date, if service 
connection is granted on appeal, as 
outlined by the Court in Dingess, supra.  
The claims file must include 
documentation that the AOJ has complied 
with VA's duties to notify and assist a 
claimant.

2.  The AOJ should ask the veteran to 
identify all health care providers that 
have treated her for her low back 
disorder since her release from service 
in May 1984 through the present.  The AOJ 
should attempt to obtain records from 
each health care provider she identifies 
that might have available records.  If 
records are unavailable, please have the 
provider so indicate.  

3.  After completion of 1 and 2 above, 
the AOJ should make arrangements for the 
veteran to be afforded an orthopedic 
examination to ascertain whether the 
veteran's current back disorder is 
etiologically related to her active duty.  
All indicated tests or studies deemed 
necessary for accurate assessments should 
be done.  The claims file, the Joint 
Remand,  this remand and treatment 
records must be made available to the 
examiner for review of the pertinent 
evidence in connection with the 
examination, and the report should so 
indicate.  

Pursuant to the instructions in the Joint 
Remand, the examiner should review the 
entire record and address all of the 
pertinent medical records, especially the 
in-service medical evidence of treatment 
for the veteran's back, and offer an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that the veteran has a 
chronic back disorder which began in 
service or, if arthritis is present, 
within a year of her release from 
service.  The examiner should include an 
assessment of the veteran's back 
condition in terms of the continuity and 
chronicity of the symptoms while in 
service and through the present time.   

The examiner should clearly outline the 
rationale and discuss the medical 
principles involved for any opinions 
expressed.  If the requested medical 
opinions cannot be given, the examiner 
should state the reason why.
 
4.  After completion of the above, the 
AOJ should readjudicate the appellant's 
claim.  If any determination remains 
unfavorable to the appellant, she and her 
representative should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the appellant's claim.  No action 
by the appellant is required until she receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of her claims.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.  

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



